[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is an appeal by the plaintiff from the assessment of damages caused to him by the defendants' taking of property owned by the plaintiff in Milford on September 14, 1991 for the layout, alteration, extension, widening, change of grade and improvement of the highway commonly known as Route #162 and from the defendants' appraisal of such damages to be $8,135.00. CT Page 7060
The property concerned is an almost rectangular strip of land running northerly from Route #162 along the easterly side of Pepes Farm Road and containing 0.083 acres.
The property is bounded on the east by property owned by Gioacchino DeNicola and others which runs a considerable distance from Route #162 in a northerly direction.
The appraiser for the plaintiff did a curbside inspection of the property as she did not have access to it. She proposed dividing the DeNicolo property to create a rear lot to which the property taken by the defendant could be annexed and thus creating a conforming single family dwelling lot on Pepes Farm Road. She estimated the market value of the lot so created to be $48,000. She gave the area of this lot to be 18000 square feet. She stated that the acreage sales of land in Milford are selling for approximately $5 a square foot. She gave the area of the taken property to be 0.083 acres and gave the market value of the taken property to be $18,075. She must have multiplied the number of square feet in the land taken. Such multiplication gives a figure of 3611 square feet on the land taken. 3611 X 5 = $18,056 which closely approximates her figure of $18,075 she estimated for the value of the taken land.
That figure can be analyzed by dividing her value of $48,000 for the back lot by the square foot area of the lot of 18,000 to get a value for one square foot of the land. Such division gives a land value of $2.66 for a square foot. This is an actual value of land in the area compared to her figure of $5 generally for acreage sales of land in Milford. The court accepts the figure of $2.66 as a figure for the specific land involved in this matter. $2.66 times 3611 the number of square feet in the taken land gives a value of that specific property to be $9,606. That compares closely to the value put on the taken land by the defendants' appraiser.
The court finds that the market value of the property taken by the defendant to be $9,606 and that is the damage sustained by the plaintiff by the taking.
Judgment may enter for the plaintiff to recover of the defendant $9,606 plus interest from September 14, 1991 on the excess of the judgment over the amount originally assessed by the defendant, plus costs.
THOMAS J. O'SULLIVAN, TRIAL REFEREE CT Page 7061